 Case 1:19-cv-02092-RGA Document 24 Filed 09/08/20 Page 1 of 4 PageID #: 359




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 WHITE WINSTON SELECT ASSET
 FUNDS, LLC, and GT ACQUISITION
 GROUP, INC.,

                                Plaintiffs,
                 v.                                   Civil Action No. 19-cv-2092-RGA

 GOOD TIMES RESTAURANTS, INC.,

                                Defendant.


                                    MEMORANDUM ORDER

       Defendant filed a motion to dismiss. (D.I. 6). I referred it to a Magistrate Judge. (D.I.

17). The Magistrate Judge made a Report and Recommendation. (D.I. 20). Defendant filed

objections. (D.I. 21). Plaintiffs responded. (D.I. 23).

       Magistrate Judges have authority to make recommendations pursuant to 28 U.S.C.

§ 636(b)(1)(B). Defendant asserts that review of any objections to this report is de novo and

Plaintiffs do not contest that assertion. (D.I. 21 at 9; see D.I. 23). I agree that review is de novo.

       The Magistrate Judge recommends that I deny Defendant’s motion to dismiss for failure

to state a claim. (D.I. 20 at 1). First, the Magistrate Judge recommends that the Delaware statute

of frauds does not apply to the Stock Purchase Agreement (“SPA”) because “the facially

plausible complaint alleges the parties could have exercised their best efforts to close the

transaction ‘within the space of 1 year.’” (Id. at 9). Second, the Magistrate Judge recommends

that the Amended Letter of Intent (“LOI”) does not bar Plaintiffs’ alternative promissory

estoppel claim because the complaint does not claim that Defendant breached any binding

covenant in the Amended LOI and because the SPA is a “separate and distinct” agreement. (Id.

at 11). Third, the Magistrate Judge recommends that Delaware law permits Plaintiffs’



                                                  1
    Case 1:19-cv-02092-RGA Document 24 Filed 09/08/20 Page 2 of 4 PageID #: 360




promissory estoppel claim where, as here, a defendant denies being “contractually bound to the

plaintiff[] or asserts that the contract is unenforceable.” (Id. at 13).

         Defendant objects to the Magistrate Judge’s recommendations on two grounds. (D.I. 21

at 1).

         First, Defendant argues that the Magistrate Judge erred in concluding that the SPA is

outside the statute of frauds and therefore did not need to be in writing. (Id.). Defendant

contends that, because either party could trigger the indemnity clause of the SPA up to eighteen

months after closing, the “performance of the indemnity obligations could not be performed

within a one-year period.” (Id. at 5). 1 Defendant’s argument, however, misunderstands the

statute of frauds. Under the statute of frauds, an oral agreement that cannot be performed within

one year is not enforceable. 6 Del. C. § 2714. It does not matter if the contract might not be

performed within one year, but rather the issue is whether it is possible for the contract to be

performed within one year. See Haveg Corp. v. Guyer, 211 A.2d 910, 912 (Del. 1965) 2 (“It has

been the law in Delaware for many years that the Statute of Frauds does not apply to a contract

which may, by any possibility, be performed within a year.”). Defendant has not shown that it is

impossible for the contract to be performed within one year. In particular, as the Magistrate




1
  Defendant also argues that the fact that either party could terminate the SPA within one year
does not bring the SPA outside the statute of frauds because “[t]ermination is not performance.”
(D.I. 21 at 6-7). Plaintiffs point out that this is a new argument that was not raised before the
Magistrate Judge and that Defendant has not attempted to describe the good cause for its failure
to previously raise this argument before the Magistrate Judge, as required by the October 9, 2013
Standing Order for Objections Filed under Fed. R. Civ. P. 72. (D.I. 23 at 6-7). Upon review of
Defendant’s briefing (D.I. 7 at 13, D.I. 12 at 2) and the transcript from the hearing on the motion
(D.I. 19), I agree that “termination is not performance” is a new argument and that Defendant has
not shown good cause for not previously raising it. Thus, I will not consider Defendant’s
“termination is not performance” argument.
2
  Despite citation to Guyer in Plaintiffs’ Answering Brief and reliance upon Guyer in the Report
and Recommendation, Defendant ignores Guyer in both its Reply Brief and in its Objections.


                                                   2
 Case 1:19-cv-02092-RGA Document 24 Filed 09/08/20 Page 3 of 4 PageID #: 361




Judge pointed out (D.I. 20 at 7), the contract required best efforts to come to closing within sixty

days. The parties could make their best efforts and yet not come to closing, in which case they

would have performed within one year. I therefore overrule Defendant’s objection to the

Magistrate Judge’s recommendation on the statute of frauds.

       Defendant’s second objection is that the Magistrate Judge erred in rejecting Defendant’s

argument that the Amended LOI contractually bars Plaintiff’s promissory estoppel claim. (D.I.

21 at 7-9). Quoting Weiss v. Northwest Broadcasting Inc., 140 F. Supp. 2d 336, 345 (D. Del.

2001), Defendant asserts that the promises Plaintiffs allege to have relied on contradict the terms

of the Amended LOI, and “a party cannot assert a promissory estoppel claim based on promises

that contradict the terms of a valid, enforceable contract.” (Id. at 8). Defendant contends that,

because paragraph 8 of the Amended LOI states, “All obligations or commitments to proceed

with the Acquisition shall be contained only in the [SPA],” Plaintiffs’ promissory estoppel

claims relates to purported promises outside the SPA and contradicts the Amended LOI. (Id.).

       As the Magistrate Judge noted in her report, Defendant “acknowledges that the Amended

LOI and the SPA are separate and distinct” and “admits that ‘paragraph 8 addresses the legal

effect of the Amended LOI—not the SPA.’” (D.I. 20 at 11; see D.I. 12 at 8). Defendant’s

objections do not address the fact that, unlike in Weiss, the valid and enforceable contract (the

Amended LOI) is separate and distinct from the contract on which Plaintiffs assert a claim of

promissory estoppel (the SPA). I do not read Weiss to say that promissory estoppel claims are

barred from being asserted when they contradict a separate and distinct contract that is not the

basis for the promissory estoppel claim. Therefore, I overrule Defendant’s second objection to

the Magistrate Judge’s recommendation.




                                                 3
 Case 1:19-cv-02092-RGA Document 24 Filed 09/08/20 Page 4 of 4 PageID #: 362




       Thus, the Magistrate Judge’s Report and Recommendation (D.I. 20) is ADOPTED.

Defendant’s motion to dismiss (D.I. 6) is DENIED.

                                                    Entered this 8th day of September, 2020.

                                                       _/s/ Richard G. Andrews_____
                                                       United States District Judge




                                             4
